               Case 20-18364-RAM       Doc 20     Filed 09/30/20    Page 1 of 31




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION


                                              )
 In re                                        )   Chapter 7
 DANIA CARIDAD YARRUHS                        )
   Debtor                                     )   Case No.: 20-18364-RAM
                                              )
                                              )   BANKRUPTCY JUDGE
                                              )   HONORABLE ROBERT A. MARK



   CITIZENS PROPERTY INSURANCE CORPORATION’S MOTION FOR RELIEF
                       FROM AUTOMATIC STAY

Any interested party who fails to file and serve a written response to this motion
within 14 days after the date of service stated in this motion shall, pursuant to
Local Rule 4001-1(C), be deemed to have consented to the entry of an order
granting the relief requested in the motion.

       CITIZENS PROPERTY INSURANCE CORPORATION (“CITIZENS”), through its

undersigned attorneys hereby moves this Honorable Court for an entry of an order granting

CITIZENS relief from the automatic stay and states as follows:

   1. This is a Motion to obtain an order granting relief from the automatic stay under 11 U.S.C.

       §§ 361 and 362.

   2. On August 16, 2018 Laurencio & Associates, LLC a/a/o Dania Yarruhs (“Laurencio”)

       served CITIZENS with a lawsuit alleging breach of contract for failure to pay insurance

       proceeds subject to an assignment of benefits. (See complaint attached hereto as Exhibit

       “A”).

   3. On March 13, 2020 Summary Judgment was granted in favor of CITIZENS. (See Order

       Granting Summary Judgment dated March 13, 2020).
          Case 20-18364-RAM           Doc 20    Filed 09/30/20     Page 2 of 31




4. On March 30, 2020 CITIZENS filed a Motion for Entitlement to Attorney’s Fees and

   Taxable Costs. (See Motion for Entitlement to Attorney’s Fees and Taxable Costs attached

   hereto as Exhibit C).

5. CITIZENS is not seeking to take any action to liquidate or collect a claim against the Filing

   Debtor. CITIZENS is just seeking to recover its Attorney’s Fees and Taxable Costs against

   Laurencio for having prevailed on its Motion for Final Summary Judgment.

6. Sufficient cause exists under 11 U.S.C. §362(d)(1), to terminate the automatic stay due to

   CITIZENS not seeking to take any action to liquidate or collect a claim against the Filing

   Debtor.

7. The Proposed Order for Relief from the Automatic Stay is attached hereto as Exhibit D.

8. CITIZENS requests that this Honorable Court grant the Motion for Relief from the

   Automatic Stay.

   WHEREFORE, CITIZENS PROPERTY INSURANCE CORPOATION respectfully

requests that this Honorable Court:

   (a) Grant CITIZENS PROPERTY INSURANCE CORPOATION’s Motion;

   (b) Terminate the automatic stay imposed under 11 U.S.C. §362;

   (c) Order any other relief that this Court may deem just and proper.

                                               Respectfully submitted

                                               KELLEY KRONENBERG

                                               /s/Kevin Sellar_______________
                                               Kevin Sellar, Esq.
                                               Fla Bar No. 123926
                                               ksellar@kelleykronenberg.com
                                               1475 Centrepark Boulevard
                                               Suite 275
                                               West Palm Beach, FL 33401
                                               Telephone: (561) 684-5956
             Case 20-18364-RAM        Doc 20    Filed 09/30/20    Page 3 of 31




                                               Facsimile: (561) 684-5753
                                               Attorneys for Citizens Property Insurance
                                               Corporation

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of this Motion For Relief From
Automatic Stay, Exhibits A, B, and C were furnished by electronic or U.S. Mail to Kevin C
Gleason of Florida Bankruptcy Group, LLC attorney for Debtor Dania Yarruhs
kgpaecmf@aol.com, Trustee Ross R. Hartog trustee@mrthlaw.com and Joseph Padilla, Esq.,
eservice@insurancelawyers.org, ARNESEN WEBB, PA, 197 South Federal Highway, Ste. 300,
Boca Raton, FL 33432, (561) 757-6000/(877) 241-2411 (F), Attorney for Laurencio & Associates,
LLC on this 29th day of September 2020.

                                               KELLEY KRONENBERG

                                               /s/ Kevin Sellar
                                               Kevin Sellar, Esq.
                                               Fla. Bar No.: 123926
                                               ksellar@kelleykronenberg.com
                                               1475 Centrepark Boulevard
                                               Suite 275
                                               West Palm Beach, FL 33401
                                               Telephone: (561) 684-5956
                                               Facsimile: (561) 684-5753
                                               Attorneys for Citizens Property Insurance
                                               Corporation
                                               Address for service of pleadings only:
                                               JDHeservice@kelleykronenberg.com
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 4 of 31




EXHIBIT "A"
                   Case 20-18364-RAM               Doc 20        Filed 09/30/20*18-000193074*
                                                                                         Page 5 of 31
                                                                                             *18-000193074*




LAURENCIO & ASSOCIATES, LLC (A/A/O DANIA                      CASE #:          2018CA026646
YARRUHS)                                                      COURT:           CIRCUIT COURT
                                                              COUNTY:          MIAMI-DADE
PLAINTIFF(S)                                                  DFS-SOP #:       18-000193074

VS.

CITIZENS PROPERTY INSURANCE
CORPORATION

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, DISCOVERY, DOCUMENT REQUESTING THE DEPOSITION OF THE DEFENDANT'S
CORPORATE REPRESENTATIVE.




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Monday,
August 13, 2018 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, August 16,
2018 to the designated agent for the named entity as shown below.


         CITIZENS PROPERTY INSURANCE CORPORATION
         ALLISON BEGLEY
         301 W. BAY STREET
         JACKSONVILLE, FL 32202




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent fillings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer
cc to:


JAY ARNESEN
ARNESEN WEBB, P.A.
900 N. FEDERAL HWY.
STE 280
BOCA RATON, FL 33432                                                                                 CF1




                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
               RECEIVED AS STATUTORY REGISTERED AGENT
on 13 August, 2018 and served on defendant or named party on 16 August, 2018
                by the Florida Department of Financial Services
                                                                               Case 20-18364-RAM
                                                                               Doc 20
                                                                               Filed 09/30/20
                                                                               Page 6 of 31
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 7 of 31
               Case 20-18364-RAM        Doc 20     Filed 09/30/20     Page 8 of 31




                IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
                     IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.:

LAURENCIO & ASSOCIATES, LLC
(a/a/o Dania Yarruhs),

               Plaintiff,
vs.

CITIZENS PROPERTY INSURANCE
CORPORATION,

           Defendant.
_________________________________________________________________________

                               COMPLAINT
_________________________________________________________________________

       Plaintiff, LAURENCIO & ASSOCIATES, LLC, by and through undersigned counsel,

sues the Defendant, CITIZENS PROPERTY INSURANCE CORPORATION, (hereinafter

“Defendant”), and alleges:

       1.      This is an action for damages in excess of $15,000.00, exclusive of court costs,

attorney’s fees, and interest, and therefore within the jurisdiction of this Court.

       2.      At all material times, Plaintiff, LAURENCIO & ASSOCIATES, LLC, (hereinafter

“Plaintiff”), is or was a corporation organized and existing under the laws of the State of Florida

with its principal place of business in Miami-Dade County, Florida, and does business in

Miami-Dade County, Florida. Plaintiff is an assignee of Dania Yarruhs (hereinafter the

“Assignor”).

       3.      At all material times, Defendant is a Florida company fully licensed to transact

insurance in the State of Florida and maintains agents and/or other representatives for the

transaction of its customary business in Miami-Dade County, Florida.

       4.      At all material times, Defendant issued a policy of insurance which inured to

the benefit of the Assignor identified as policy number 00076789 (hereinafter the “Policy”).
               Case 20-18364-RAM       Doc 20     Filed 09/30/20    Page 9 of 31




The Policy provided property insurance for the Assignor’s property located at 15449 SW

138th Place, Miami, Florida 33177. A complete copy of the Policy is presently unavailable to

the Plaintiff, but should be in the possession of the Defendant herein and will be obtained

through discovery.

       5.      On or about September 10, 2017, the Assignor suffered substantial damages

to her property caused by Hurricane Irma.

       6.      Plaintiff provided emergency water remediation services and other necessary

services for the Assignor to mitigate the damages sustained in the subject loss and to prevent

further damage.

       7.      The Policy was in full force and effect on the date of the subject loss.

       8.      The Policy provides insurance coverage for all of the losses, damages and

expenses that Assignor has suffered and incurred with regard to the subject loss, including

Plaintiff’s fees and charges for its water remediation services.

       9.      Assignor has either actually or equitably assigned the insurance benefits which

she is entitled to under the Policy to Plaintiff, by writing, parol, or other course of conduct.

Hence, the Plaintiff now stands in the position of Assignor. A copy of an assignment executed

and/or agreed to and/or accepted by the Assignor is attached hereto and marked as Plaintiff’s

Exhibit “A”.

       10.     Defendant was provided with prompt and timely notice of Plaintiff’s claim under

the Policy and was promptly and timely provided with documentation of Plaintiff’s charges

and amounts owed.

       11.     Defendant acknowledged Plaintiff’s claim and assigned claim number 001-00-

112810.

       12.     All terms and conditions of the Policy and all conditions precedent to the

bringing of the instant action have been performed, waived or excused.
             Case 20-18364-RAM         Doc 20     Filed 09/30/20     Page 10 of 31




       13.     To date, the Defendant has breached the Policy by refusing to pay Plaintiff for

covered losses in the amount of $31,425.09.

       14.     Because of Defendant’s breach of contract by refusal to pay said covered

losses, it has become necessary for the Plaintiff to retain the services of the undersigned

attorney, and has agreed to pay a reasonable fee for said services, plus necessary costs.

       15.     Pursuant to Chapter 627.428, Florida Statutes, Plaintiff is entitled to recover its

attorney’s fees.

       WHEREFORE, Plaintiff, LAURENCIO & ASSOCIATES, LLC, demands that judgment

be entered against the Defendant, for damages of all covered losses, interest on any and all

overdue payments, attorney’s fees, costs, and any other remedy the court deems necessary

and proper and demands trial by jury of all issues triable as of right by a jury.



                                                    ARNESEN WEBB, P.A.
                                                    Attorneys for Plaintiff
                                                    197 S. Federal Highway, Ste. 300
                                                    Boca Raton, FL 33432
                                                    Telephone: (561)-757-6000
                                                    Facsimile: (877)-241-2411
                                                    paris@insurancelawyers.org
                                                    eservice@insurancelawyers.org

                                                    By____/s/ Paris R. Webb______
                                                         PARIS R. WEBB
                                                         Florida Bar No.: 713074
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 11 of 31




                                                              EXHIBIT A
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 12 of 31




EXHIBIT "B"
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 13 of 31
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 14 of 31




EXHIBIT "C"
                   Case 20-18364-RAM Doc 20 Filed 09/30/20 Page 15 of 31
Filing # 105584407 E-Filed 03/30/2020 09:01:09 AM



                                                                                    IN THE CIRCUIT COURT OF THE 11th
                                                                                    JUDICIAL CIRCUIT IN AND FOR
                                                                                    MAIMI-DADE COUNTY, FLORIDA

                                                                                    Case No.: 2018-026646-CA-01
         LAURENCIO & ASSOCIATES, LLC a/a/o
         DANIA YARRUHS,

                      Plaintiff,

         vs.

         CITIZENS PROPERTY INSURANCE
         CORPORATION,

                    Defendant.
         ____________________________________/

                                DEFENDANT’S MOTION FOR ENTITLEMENT
                                TO ATTORNEY FEES AND TAXABLE COSTS

                COMES       NOW,           the       Defendant,             CITIZENS              PROPERTY                     INSURANCE

        CORPORATION (“CITIZENS”), by and through undersigned counsel, and pursuant to

        Fla. R. Civ. P. 1.525 and Fla. Stat. §768.79(6), hereby moves for entitlement to the

        recovery of its reasonable attorney fees and costs as the prevailing party against the

        Plaintiff, LAURENCIO & ASSOCIATES, LLC A/A/O DANIA YARRUHS (“Plaintiff”), and in

        support would state as follows:

               1.    On March 13, 2020, counsel for the parties attended a special-set hearing

        and presented oral arguments before this Honorable Court on CITIZENS’ Motion for Final

        Summary Judgment.

               2.    On March 13, 2020, the Court issued an Order granting CITIZENS’ Motion

        for Final Summary Judgment and entered judgment in favor of CITIZENS and against the

        Plaintiff. See a true and correct copy of said Order attached as Exhibit A.



                                                              Page 1 of 3
                                                        KELLEY KRONENBERG
                     1475 CENTREPARK BLVD - SUITE 275 - WEST PALM BEACH, FLORIDA 33401 - (561) 684-5956 - (561) 684-5753 FAX
            Case 20-18364-RAM                      Doc 20          Filed 09/30/20              Page 16 of 31

                                                                                   CASE NO.: 2018-026646-CA-01

     3.       On February 26, 2019, CITIZENS served a Proposal for Settlement to

counsel for the Plaintiff, LAURENCIO & ASSOCIATES, LLC A/A/O DANIA YARRUHS,

and filed a Notice of Service of same pursuant to Fla. Stat. §768.79 and Fla. R. Civ. P.

1.442, true and correct copies of which are collectively attached hereto as Exhibit B.

     4.       CITIZENS’ Proposal for Settlement to Plaintiff complies with Fla. R. C. P.

1.442 in its entirety and was made in good faith.

     5.       Plaintiff did not accept CITIZENS’ Proposal for Settlement within thirty (30)

days and thus Defendant’s offer to settle was rejected by Plaintiff pursuant to Florida law.

See, Fla. R. Civ. P. 1.442(f)(1); Fla. Stat. §768.79(1) & (4).

     6.       Section 768.79(1) of the Florida Statutes states in pertinent part that:

              In any civil action for damages filed in the courts of this state,
              if a defendant files an offer of judgment which is not accepted
              by the plaintiff within 30 days, the defendant shall be entitled
              to recover reasonable costs and attorney’s fees incurred by
              her or him ... from the date of filing of the offer if the judgment
              is one of no liability.

     7.       Since February 26, 2019, the undersigned counsel for CITIZENS has billed,

and CITIZENS has incurred, significant attorney fees and costs for reasonable and

necessary legal services rendered on behalf of CITIZENS in defending against the

Plaintiff’s claims asserted in this action and expended on obtaining a final judgment in

CITIZENS’ favor in this litigation.

     8.       Accordingly, CITIZENS respectfully moves the Honorable Court for an

Order awarding CITIZENS entitlement to the recovery of its reasonable attorney’s fees

and taxable costs incurred from the date of CITIZENS’ Proposal for Settlement, February

26, 2019 (see Exhibit B), through the date of the Court’s Order entered on this Motion

for CITIZENS’ entitlement to recover reasonable attorney’s fees and costs from Plaintiff.


                                                       Page 2 of 3
                                                 KELLEY KRONENBERG
              1475 CENTREPARK BLVD - SUITE 275 - WEST PALM BEACH, FLORIDA 33401 - (561) 684-5956 - (561) 684-5753 FAX
            Case 20-18364-RAM                      Doc 20          Filed 09/30/20              Page 17 of 31

                                                                                   CASE NO.: 2018-026646-CA-01

       WHEREFORE, CITIZENS respectfully moves this Honorable Court for an Order

awarding CITIZENS entitlement to the recovery of reasonable attorney’s fees and taxable

costs from and against the Plaintiff, LAURENCIO & ASSOCIATES, LLC A/A/O DANIA

YARRUHS, with the Court reserving jurisdiction to determine the amount of attorney’s

fees and costs to which CITIZENS is properly entitled as the prevailing party in this

litigation, and grant any other relief the Court deems just and proper.

                                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 30th day of March, 2020, this document was
filed using the Florida Courts E-Filing Portal. This document is being served on all
counsel and pro se parties of record by the Florida Courts E-Filing Portal,
pursuant to and in compliance with Fla. R. Jud. Admin. 2.516. The mailing and
electronic addresses are: Joseph Padilla, Esq., eservice@insurancelawyers.org,
ARNESEN WEBB, PA, 197 South Federal Highway, Ste. 300, Boca Raton, FL 33432,
(561) 757-6000/(877) 241-2411 (F), Attorney for Plaintiff, Laurencio & Associates, LLC.
                                                                  KELLEY KRONENBERG

                                                                  /s/ Melissa A Usher
                                                                  Melissa A Usher, Esq.
                                                                  Fla. Bar No.: 1010469
                                                                  musher@kelleykronenberg.com
                                                                  Kevin Sellar, Esq.
                                                                  Fla. Bar No.: 123926
                                                                  ksellar@kelleykronenberg.com
                                                                  1475 Centrepark Boulevard
                                                                  Suite 275
                                                                  West Palm Beach, FL 33401
                                                                  Telephone: (561) 684-5956
                                                                  Facsimile: (561) 684-5753
                                                                  Attorneys for Citizens Property Insurance
                                                                  Corporation
                                                                  Address for service of pleadings only:
                                                                  JDHeservice@kelleykronenberg.com




                                                       Page 3 of 3
                                                 KELLEY KRONENBERG
              1475 CENTREPARK BLVD - SUITE 275 - WEST PALM BEACH, FLORIDA 33401 - (561) 684-5956 - (561) 684-5753 FAX
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 18 of 31




               Exhibit A
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 19 of 31
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 20 of 31




               Exhibit B
                         Case 20-18364-RAM               Doc 20         Filed 09/30/20      Page 21 of 31


Jake Huxtable

From:                                  Jake Huxtable
Sent:                                  Tuesday, February 26, 2019 3:16 PM
To:                                    'eservice@insurancelawyers.org'; 'jay arnesen'; 'paris@insurancelawyers.org'
Cc:                                    Tamara Gray; Amanda Martinez
Subject:                               SERVICE OF COURT DOCUMENT CASE NUMBER 132018CA026646000001 LAURENCIO
                                       & ASSOCIATES LLC vs CITIZENS PROPERTY INSURANCE CORPORATION
Attachments:                           Notice Of Serving Proposal For Settlement.pdf; DEF PFS to PL (served 2-26-19).pdf



Court:                                                     In the Circuit Court of the 11th Judicial Circuit in
                                                           and for Miami-Dade County, Florida
Case Number:                                               2018-026646-CA-01
Case Name:                                                 LAURENCIO & ASSOCIATES LLC (A/A/O
                                                           DANIA YARRUHS) vs. CITIZENS PROPERTY
                                                           INSURANCE CORPORATION
Document(s) served:                                        DEFENDANT’S PROPOSAL FOR
                                                           SETTLEMENT TO PLAINTIFF
Sender:                                                    Jake Huxtable, Esquire
 Per Judicial Rule of Administrative Procedure 2.516, this will be the only service upon you
                    of this document. You will not receive a paper copy.



Jake D. Huxtable, Esquire
Shareholder
1550 Southern Boulevard, Suite 300
West Palm Beach, FL 33406
Phone: 561‐686‐5005
Fax: 561‐471‐5603
Website: https://petersonbernard.com/attorneys/jake‐d‐huxtable/
Email: jake.huxtable@petersonbernard.com




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the person or entity to which it is
addressed and may contain confidential and/or privileged material. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original
message. Thank you.




                                                                    1
                   Case 20-18364-RAM Doc 20 Filed 09/30/20 Page 22 of 31
Filing # 85527819 E-Filed 02/26/2019 03:11:24 PM


                                                                                IN THE CIRCUIT COURT OF THE 11th
                                                                                JUDICIAL CIRCUIT IN AND FOR
                                                                                MIAMI-DADE COUNTY, FLORIDA

                                                                                CASE NO.: 2018-026646-CA-01
        LAURENCIO & ASSOCIATES LLC (A/A/O
        DANIA YARRUHS),

              Plaintiff,

        vs.

        CITIZENS PROPERTY INSURANCE
        CORPORATION,

             Defendant.
        _______________________________/

               NOTICE OF SERVING PROPOSAL FOR SETTLEMENT TO PLAINTIFF

               Pursuant to Fla. Stat. §768.79 and Fla. R. Civ. P. 1.442, please take notice that
        the undersigned counsel for Defendant, CITIZENS PROPERTY INSURANCE
        CORPORATION, has served upon the attorney(s) of record for the Plaintiff,
        LAURENCIO & ASSOCIATES LLC (A/A/O DANIA YARRUHS), a Proposal for
        Settlement on February 26, 2019.

                                                CERTIFICATE OF SERVICE
                I HEREBY CERTIFY that on this 26th day of February, 2019, a true and correct
        copy of the foregoing was filed with the Clerk of Miami-Dade County by using the Courts
        e-Filing Portal, which will send an automatic e-mail message to the following parties
        registered with the e-Filing Portal system: Paris R. Webb, Esq. and Jay Arnesen,
        Esq., ARNESEN WEBB, P.A., 197 South Federal Highway, Suite 300, Boca Raton,
        Florida     33432;    paris@insurancelawyers.org;       eservice@insurancelawyers.org;
        jay@insurancelawyers.org; Counsel for Plaintiff.
                                                 PETERSON BERNARD
                                                 Counsel for Defendant
                                                 1550 Southern Blvd., Suite 300
                                                 West Palm Beach, Florida 33406
                                                 Telephone (561) 686-5005
                                                 Facsimile (561) 471-5603
                                                 Service e-mail: jake.huxtable@petersonbernard.com
                                                 Secondary e-mail: tamara.gray@petersonbernard.com
                                                 By: /s/ Jake D. Huxtable_______
                                                    JAKE D. HUXTABLE, ESQ.
                                                    Florida Bar No.: 124137


                                                                Page 1 of 1
                                                         PETERSON BERNARD
                       1550 SOUTHERN BLVD - SUITE 300 - WEST PALM BEACH, FLORIDA 33406 - (561) 686-5005 - (561) 471-5603 FAX
            Case 20-18364-RAM      Doc 20     Filed 09/30/20   Page 23 of 31


                                                 IN THE CIRCUIT COURT OF THE 11th
                                                 JUDICIAL CIRCUIT IN AND FOR
                                                 MIAMI-DADE COUNTY, FLORIDA

                                                 CASE NO.: 2018-026646-CA-01
LAURENCIO & ASSOCIATES LLC (A/A/O
DANIA YARRUHS),

      Plaintiff,

vs.

CITIZENS PROPERTY INSURANCE
CORPORATION,

     Defendant.
_______________________________/

           DEFENDANT’S PROPOSAL FOR SETTLEMENT TO PLAINTIFF

      COMES        NOW,    the   Defendant,    CITIZENS    PROPERTY       INSURANCE

CORPORATION, by and through its undersigned attorneys, and hereby serves the

following Proposal for Settlement upon the Plaintiff, LAURENCIO & ASSOCIATES LLC

(A/A/O DANIA YARRUHS):

      1.      This Proposal is made pursuant to Rule 1.442 of the Florida Rules of Civil

Procedure, and pursuant to applicable Florida Law, Florida Statute Section 768.79.

      2.      This Proposal is being made by Defendant, CITIZENS PROPERTY

INSURANCE CORPORATION, and is directed to the Plaintiff, LAURENCIO &

ASSOCIATES LLC (A/A/O DANIA YARRUHS).

      3.      This Proposal is made to resolve any and all claims or damages whether

known or unknown, disclosed or manifested presently or in the future asserted or which

could be asserted by the Plaintiff, LAURENCIO & ASSOCIATES LLC (A/A/O DANIA

YARRUHS), arising out of the cause of action which is the subject matter of Case No.

2018-026646-CA-01 pending in the Circuit Court in and for Miami-Dade County, Florida.




                                      Page 1 of 6
            Case 20-18364-RAM        Doc 20    Filed 09/30/20   Page 24 of 31

                                                          CASE NO.: 2018-026646-CA-01

       4.     The total amount of this Proposal for Settlement is ELEVEN THOUSAND

dollars 00/100 ($11,000.00), inclusive of attorney’s fees and costs, and is made in the

alternative to, and not in addition to any other offer previously or hereinafter made by

the Defendant.

       5.     The relevant conditions of this Proposal are that this offer is to be

construed as including any and all damages that may be awarded in a final judgment

with each party to bearing its own attorney’s fees and costs, and Plaintiff agreeing to file

a dismissal with prejudice and executing a full and final release. A copy of the proposed

Settlement Agreement and General Release is attached hereto.

       6.     This Proposal is made in an effort to resolve the case and avoid future

costs and fees. If there are any questions about any of the above terms, Plaintiff’s

counsel is encouraged to submit any questions, in writing, to the undersigned; an

attempt to answer your questions will be made whenever possible.

       7.     Plaintiff is invited to serve written notice of acceptance within thirty (30)

days of service hereof, whereupon, if accepted, the clerk shall forthwith enter judgment.

                              CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 26th day of February, 2019, a true and correct
copy of the foregoing was e-served to the following parties: Paris R. Webb, Esq. and
Jay Arnesen, Esq., Arnesen Webb, P.A., 197 South Federal Highway, Suite 300, Boca
Raton, Florida 33432; paris@insurancelawyers.org; eservice@insurancelawyers.org;
jay@insurancelawyers.org; Counsel for Plaintiff.

                               PETERSON BERNARD
                               Counsel for Defendant
                               1550 Southern Blvd., Suite 300
                               West Palm Beach, Florida 33406
                               Telephone (561) 686-5005
                               Facsimile (561) 471-5603
                               Service e-mail: jake.huxtable@petersonbernard.com
                               Secondary e-mail: tamara.gray@petersonbernard.com
                               By: /s/ Jake D. Huxtable_______
                                  JAKE D. HUXTABLE, ESQ.
                                  Florida Bar No.: 124137

                                       Page 2 of 6
           Case 20-18364-RAM      Doc 20    Filed 09/30/20   Page 25 of 31

                                                      CASE NO.: 2018-026646-CA-01

              SETTLEMENT AGREEMENT AND GENERAL RELEASE

      FOR AND IN CONSIDERATION of the sum of ELEVEN THOUSAND dollars

0/100 ($11,000.00), the receipt and sufficiency of which is hereby acknowledged, the

undersigned, LAURENCIO & ASSOCIATES LLC (A/A/O DANIA YARRUHS), who is the

Plaintiff in Case Number 2018-026646-CA-01 pending in Miami-Dade County, Florida,

and their heirs, agents, estates, servants, successors, administrators and assigns

(hereinafter “RELEASORS”), hereby release, remise, acquit, satisfy, and forever

discharge CITIZENS PROPERTY INSURANCE CORPORATION, as well as, any and

all of its agents, estates, heirs, executors, successors in interest, assigns,

predecessors, parent companies, suborders, subsidiaries, entities, business units,

affiliates, owners, directors, members, managers, officers, partners, representatives,

shareholders, attorneys, independent contractors, subcontractors, employees, insurers,

underwriters, subrogates, assigns, companies, leasers, lessees, franchisees, and

servants (hereinafter “RELEASEES”), who are or might be liable directly or vicariously

in any way from any and all claims, actions, causes of action, demands, rights, suits,

debts, dues, sums of money, accounts, reckonings, bonds, bills, liens, specialties,

covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions, expenses, compensation, rights, attorney fees, costs,

loss of services, expenses, compensation and damages whatsoever, whether common

law, statutory or extra contractual, which the undersigned now has or which may

hereafter accrue, in law or in equity, including all known and unknown, foreseen and

unforeseen, developed and undeveloped damages and the consequences thereof, on

account of or in any way growing out of, resulting or to result from certain damages

and/or expenses alleged to have been sustained or incurred by LAURENCIO &

ASSOCIATES LLC (A/A/O DANIA YARRUHS) in relation to a property loss occurring on

                                     Page 3 of 6
              Case 20-18364-RAM       Doc 20    Filed 09/30/20   Page 26 of 31

                                                          CASE NO.: 2018-026646-CA-01

or around September 10, 2017 assigned as Claim No. 001-00-112810 and associated

with Policy No. 00076789 (hereinafter referred to as the “Proceedings”).

       This Release specifically covers any and all claims for damages and/or expense

as a result of the claim referred to above and any other damages and/or expense which

could have been brought and asserted in these Proceedings, including but not limited to

interest, attorney’s fees, costs, and attorney liens.

       Payment of the total settlement amount above and agreed-upon by the parties is

conditioned upon the execution of this Release, and will be apportioned and made to

the following persons and/or entities as interests appear:

              EIGHT THOUSAND dollars 00/100 ($8,000.00) made payable to
               LAURENCIO & ASSOCIATES LLC and Arnesen Webb, P.A.; apportioned
               for indemnity.

               And

              THREE THOUSAND dollars 00/100 ($3,000.00) made payable to
               LAURENCIO & ASSOCIATES LLC and Arnesen Webb, P.A.; apportioned
               for fees and costs.

       The RELEASORS hereby agree to indemnify and hold harmless the

RELEASEES from any and all claims and/or liens and/or subrogated interests herein for

which these settlement funds are intended to cover, including any and all claims which

may be asserted by third-party(ies) and/or assign(s), whether made in contract, law,

equity, or otherwise.

       As consideration and inducement for this compromise settlement, RELEASORS

agree that they will not provide any information regarding the existence of, the terms or

amount of this settlement and the "Confidentiality Agreement and Release" document,

nor will they refer to, discuss, mention, convey or otherwise communicate orally or in

writing, the names of the parties, to any publisher, representative of the media and/or

journal or periodical, or to any other person, natural or otherwise. RELEASORS

                                        Page 4 of 6
            Case 20-18364-RAM         Doc 20   Filed 09/30/20   Page 27 of 31

                                                         CASE NO.: 2018-026646-CA-01

acknowledge that this requirement of confidentiality is a material term of the settlement

of this litigation and that any failure to fully and completely comply with the

confidentiality requirement may render the settlement and this agreement voidable by

RELEASEES. RELEASORS shall instruct their legal counsel that they, their agents,

servants or employees shall not reveal any information regarding the existence of, or

the terms and amount of this settlement and the General Release document to anyone

and/or disclose this settlement unless ordered to do so by a court of law.

      Disclosure to professional organization without identification of the parties or their

insurance carriers will not be considered a breach of this agreement.

      The RELEASORS hereby represent, promise, agree, guarantee and warrant that

they will abide by and perform in strict compliance with the CONFIDENTIALITY

requirements of the agreement.

      This Release is executed by the parties hereto for the sole purpose of settling the

matters involved in this dispute, and it is expressly understood and agreed, as a

condition thereof, that this agreement, negotiations leading up to this agreement, and all

related matters shall not constitute, nor be construed to be an admission on the part of

RELEASEES, or as evidencing or indicating in any degree, an admission of the truth or

correctness of any claims asserted.

                  [SIGNATURE PAGE FOLLOWS ON NEXT PAGE]




                            [INTENTIONALLY LEFT BLANK]




                                        Page 5 of 6
            Case 20-18364-RAM     Doc 20      Filed 09/30/20     Page 28 of 31

                                                           CASE NO.: 2018-026646-CA-01

ON BEHALF OF LAURENCIO & ASSOCIATES LLC (A/A/O DANIA YARRUHS), I
HAVE READ THIS AGREEMENT AND AGREE TO THE TERMS AND CONDITIONS
STATED HEREIN.



         SIGNATURE: ______________________________________________
                                On Behalf of LAURENCIO & ASSOCIATES LLC




         PRINT NAME: _____________________________________________
                                     Authorized Representative



STATE OF _______________ )
                          ) ss
COUNTY OF _______________ )


      BEFORE ME, the undersigned authority, this day, personally appeared,

_______________________________ who presented _________________________

as identification or who is known to me to be the person described in and who executed

the foregoing SETTLEMENT AGREEMENT AND GENERAL RELEASE, and who

acknowledged to me that he/she executed it as his/her own free act and deed on this

_______ day of __________________, 2019.



                                             _________________________________
                                             Notary Public, State of Florida
(SEAL)




                                     Page 6 of 6
Case 20-18364-RAM   Doc 20   Filed 09/30/20   Page 29 of 31




EXHIBIT "D"
             Case 20-18364-RAM         Doc 20     Filed 09/30/20    Page 30 of 31




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


                                             )
In re                                        )   Chapter 7
DANIA CARIDAD YARRUHS                        )
  Debtor                                     )   Case No.: 20-18364-RAM
                                             )
                                             )   BANKRUPTCY JUDGE
                                             )   HONORABLE ROBERT A. MARK



 ORDER ON CITIZENS PROPERTY INSURANCE CORPORATION’S MOTION FOR
                   RELIEF FROM AUTOMATIC STAY

       This cause came on for consideration by negative notice pursuant to Citizens Property

Insurance Corporation’s Motion for Relief from Automatic Stay filed with Negative Notice on

September 29, 2020 by Citizens Property Insurance Corporation. The Movant by submitting this

form of order represents that the motion was served on all parties required by Local Rule 4001-1;

that the 14-day response time provided by the rule has expired and that no one has filed, or

served on the Movant a response to the motion therefore the Court having considered said
              Case 20-18364-RAM         Doc 20     Filed 09/30/20     Page 31 of 31




Motion finds it appropriate to grant relief under Local Rule 4001-1(C) without further notice or

hearing. Therefore, it is:

        Ordered:

            1. Citizens Property Insurance Corporation’s Motion is GRANTED.

            2. The automatic stay imposed by 11 U.S.C. §362 is lifted.

            3. This order lifting the automatic stay is entered for the sole purpose of allowing the

                Movant to pursue its claim for Attorney’s Fees and Taxable Costs against

                Laurencio & Associates, LLC in Case Number 2018-026646-CA-01 in the Circuit

                Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, the

                Movant shall neither seek nor obtain a judgment against the Debt, Dania Caridad

                Yarruhs.

Attorney, Kevin Sellar, Esq. shall serve a copy of the signed order on all required parties
and file a certificate of service as required under Local Rule 2002-1(F)

Submitted by:
Kevin Sellar, Esq.
Kelley Kronenberg
Attorney for Citizens Property Insurance Corporation
1475 Centrepark Boulevard
Suite 275
West Palm Beach, FL 33401
Telephone: (561) 684-5956
Facsimile: (561) 684-5753
ksellar@kelleykronenberg.com
